Mr. Justice Goodwin concurring in part and dissenting in part. Unfortunately, I feel constrained to dissent from the conclusions of the court in this case, so far as they result in a modification of the decree entered in the Circuit Court. Upon the disputed questions of fact I must, of course, concur in holding that as the learned chancellors saw and heard the witnesses, and as their findings in regard to the facts can in no way be said to be clearly against the weight of the evidence, they are binding on this court. Upon the question as to whether picketing or patrolling is ever lawful, however, I am persuaded that the reasoning of the distinguished jurist in Iron Molders’ Union v. Allis-Chalmers Co., discussed in the opinion of the court, is correct. Certainly picketing, as applied to a labor controversy, has no definite and precise meaning; consequently judges differ in regard to the question of whether picketing is absolutely and unqualifiedly unlawful, to just the extent to which they differ as to the meaning of the term. There does not appear to be a difference in regard to any substantive principle of law expressed in the opinions in the Barnes case, supra, and in the case of Iron Molders’ Union v. Allis-Chalmers Co., supra, but rather a difference in regard to the meaning of a term employed in the respective decrees. Both emphatically agree that the stationing of men for purposes of violence and intimidation should be enjoined; in the first, the position is taken that the term “picketing” necessarily includes an intention to intimidate; in the second it is held that it does not. While it seems preferable to avoid the use of a term of such inexactness, the decree does, nevertheless, by the addition of the qualifying words (which are rejected by the majority of this' court) give it the definiteness and exactness of expression which, in my opinion, the law requires. The criticism of the decree urged by both sides on account of the general language employed, however, appears to be not without some justification. In view of the volume of evidence taken, it would seem that it was possible for the chancellors to define and describe with great particularity the exact character of the acts to be enjoined. This was a matter of perhaps greater importance to the defendants than to the complainant. It appears, nevertheless, that the language used was sufficiently clear to inform the defendants in the present instance, at least, of what was prohibited, and that did not go beyond what was justified by the findings of fact which, as we have already indicated, we are not at liberty, under the law, to disregard. So far as complainant is concerned, on the other hand, the decree gave it a full measure of protection against unlawful interference with its business, which was all that it was entitled to. It had no right to have that protection expressed in any particular phraseology. For these reasons I believe that the decree should be affirmed without modification.